—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered June 6, 1996, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review the issue of whether the evidence was legally sufficient to prove his guilt of criminal possession of a weapon in the fourth degree beyond a reasonable doubt (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the People proved that the beer bottle thrown by the defendant constituted a dangerous instrument, and that he had the required intent to use it unlawfully against another (see, Penal Law § 265.01 [2]; § 10.00 [13]).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Copertino, J. P., Friedmann, Krausman and Goldstein, JJ., concur.